     Case 3:19-cv-01777-G Document 13 Filed 08/20/19             Page 1 of 2 PageID 37


                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              DALLAS DIVISION

WILLIAM T. DOCKERY,

Plaintiff,                                                Case No. 3:19-cv-01777-G

v.                                                       Honorable Judge A. Joe Fish

MEDICREDIT, INC. and EXPERIAN
INFORMATION SOLUTIONS, INC.,

Defendants.

                                NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that WILLIAM T. DOCKERY (“Plaintiff”), hereby notifies

the Court that Plaintiff and Defendant MEDICREDIT, INC., only, settled all claims between

them in this matter and are in the process of completing the final closing documents and filing

the dismissal.

Respectfully submitted this 20th day of August 2019.

                                                          Respectfully submitted,

                                                          s/ Taxiarchis Hatzidimitriadis
                                                          Taxiarchis Hatzidimitriadis
                                                          Sulaiman Law Group, Ltd.
                                                          2500 S. Highland Avenue, Suite 200
                                                          Lombard, IL 60148
                                                          Phone: (630) 575-8181
                                                          thatz@sulaimanlaw.com
                                                          Attorney for Plaintiff




                                              1
    Case 3:19-cv-01777-G Document 13 Filed 08/20/19                  Page 2 of 2 PageID 38


                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Taxiarchis Hatzidimitriadis
                                                              Taxiarchis Hatzidimitriadis




                                                  2
